DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, 5-9, 12-16, 19-20 are pending in this application. 
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.
On page 2 of 4 of Remarks, Section I. Rejections A, Applicant admits that Brewer discloses that “at stage 640, the disaster recovery system 100 identifies, from the recorded back-up data, an infection point, which represents a demarcation between a point after which the client system is infected with malware and before which the client system is not infected with the malware.” However, Applicant claims that “Brewer merely discloses moving portions of the snapshot from cloud-based object storage 160 to cloud-based block storage 170, but does not disclose, teach, or suggest that such an operation comprises determining for each of the categorized servers in each of the generated steps of the declaration a compatible date and time for each of the categorized servers based on an inoperability of each of the categorized servers. Similarly, while the disaster recovery system 100 identifies, at 640, an infection point, such an operation does not comprise determining for each of the categorized servers in each of the generated steps of the declaration a compatible date and time for each of the categorized servers based on an inoperability of each of the categorized servers. Thus, for at least this 
Examiner respectfully disagrees. As evident from Applicant’s Specification paragraph [0054], which teaches, “if the server 301a became corrupted because of ransomware dating back eight hours ago, restoring the server 301a with a most recent updated backup (e.g., a backup from four hours ago) would not prove advantageous as the server 301a would be restored with the backup including the ransomware. Similarly, if the server 301b were destroyed in a fire, the server 301b may need be restored using the most recent backup. Accordingly, the restore API 208 can restore the servers 301a, 301b to a date and time that is compatible for both the servers 301a, 301b, e.g., using a backup updated more than eight hours ago.” Brewer similarly clearly teaches a ransomware attack that is detected by the disaster recovery system at stage 620. As pointed out by the Applicant, and noted by the Examiner on page 7 of the Office Action dated 11/16/2020, at stage 640, an infection point is identified which is a demarcation point of inoperability. Per Applicant’s Specification paragraph [0054], Examiner considers this sufficient for determining compatible date and time of a backup to address the inoperability caused after this point. Brewer goes on to teach in stage 650 of FIG. 6, also on page 7 of the Office Action, that the disaster recovery system restores the client system to a state prior to the infection point, which was interpreted by the Examiner to mean restoring the server “using a corresponding backup corresponding to the determined compatible date and time”, as claimed. 
With regard to the argument that Brewer does not teach each server in a workload being restored, the Examiner submits that this is taught as previously noted by Jain in view of 
Hence, the Examiner maintains that Brewer fully discloses the broadly claimed amendment to claims 1, 8, and 15, dated 08/31/2020. 
With regard to Applicant’s argument, on page 3 of 4 of Remarks, Section I. Rejections B, the Examiner submits that Jain, Singhal, and Brewer in view of Martos discloses claims 5, 12, and 19 as provided below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6-7, 8-9, 13-14, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Patent Publication No. US 2017/0249221 A1), hereinafter Jain in view of Singhal et al. (U.S. Patent No. US 9,398,092 B1), hereinafter Singhal in view of .

With regard to Claim 1, Jain teaches  a method for cloud-based disaster recovery, the method  (FIG. 1, flowchart 100, [0021]-[0025]) comprising: configuring, at a cloud-based computing platform (FIG. 2, block diagram 200, [0028]), a declaration including servers  associated with a plurality of selected workloads ([0021]-[0024] The containers formed after identifying core applications and the types of servers used for them are explained in [0022]; the fast recovery plan, which is the foreground process 112 of FIG. 1, is interpreted as the declaration which supports the containerized core applications or workloads) configured based on information provided by a user for corresponding servers used at a client machine (FIG. 1, 102, [0021] where client establishes a relationship based on which the disaster recovery as a service takes place. This includes the described disaster recovery protocol initialization), 
wherein configuring the declaration comprises merging generated workload steps of the plurality of selected workloads (Jain: [0021] teaches recovery plans being generated based on the identified core applications that need to be containerized. “Generating the fast recovery plan may include creating containerization and container launching plans for one or more containers corresponding to one or more core application processes.” [0022] teaches multiple containers for example a webserver and a database server in one fast recovery plan) and categorizing the servers for generating steps of the declaration (Jain: [0021] where generating the fast recovery plan includes identifying core application processes associated with the environment that need to be handled during the disaster recovery protocol. [0022] further ;
and upon a failure indication associated with the servers (FIG. 1 , 108, and [0024] where foreground process is launched when disaster is discovered or declared), restoring the servers ([0024] “launching one or more containers of the containerization and container launching plans”; FIG. 1, 114, Disaster Recovery Switches Client to Created Container(s)).
Jain does not explicitly teach receiving, from the client machine, however Singhal teaches restoring servers upon receiving a request from the client machine (FIG. 8, 800, Col. 9, lines 41-44).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teaching of Jain to incorporate the teaching of Singhal because combining prior art elements (generating a disaster recovery plan for restoring operation of workloads associated with core operations, and restoring workloads based on request from a remote client machine) according to known methods can be done to provide a cloud based system with disaster recovery technology with remote clients (Singhal, Figure 1).
Jain in view of Singhal does not explicitly teach, however Brewer teaches upon receiving a failure indication associated with the servers ([0048], FIG. 3, teaches disaster recovery control software 130 determines or is informed of a failure event associated with source server 
Brewer teaches an example disaster recovery system 100 in FIG. 1, [0026]-[0029], where server 105, which may be backed up for recovery, executes some applications providing service to client computer 155. [0024] teaches that server may be any computing device including “a web server, a database server, a disk server, a media server, etc.”  [0033] teaches “the host for cloud-based disk storage and virtual machines 180 is used to recover servers that are backed up and experience a disaster event.”), 
determining a compatible date and time for each of the categorized servers based on an inoperability of each of the categorized servers ([0049], FIG. 3, teaches “The disaster recovery storage and VM control software 325 also controls the process of warming a snapshot or block and determining which snapshot or block should be warmed. Warming a snapshot includes moving the portions (e.g., blocks) of the snapshot from cloud-based object storage 160 to cloud-based block storage 170”, which is interpreted to include choosing the appropriate or compatible backup based on the DR request. 
[0052] and FIG. 4 further teach six snapshots of the same server 105 and teach that the timing of the capture is known by parameters maintained by the disaster recovery control software 130. 
In FIG. 6, [0066], Brewer further teaches a method in which after a ransomware attack on a client system, “at stage 640, the disaster recovery system 100 identifies, from the recorded back-up data, an infection point. The infection point represents a demarcation between a point after which the client system is infected with malware (e.g., the detected ransomware) and 
[0086] teaches at stage 640 identification of infection point based on recorded backup data, and teaches that “the infection point may be an exact time, a time span, a date, a period” before which the client system is not infected with malware. Hence, using backup before this point is considered having compatible date and time based on the inoperability, which is the malware.
[0024] teaches that server may be any computing device including “a web server, a database server, a disk server, a media server, etc.” interpreted as a categorized server);
 	and restoring each of the categorized servers using a corresponding backup corresponding to the determined compatible date and time (FIG. 6, [0066] teaches stage 650 where the disaster recovery system 100 restores the client system to a state prior to the infection point. [0057] and [0068] teaches that multiple client systems may be protected; Therefore, the Examiner interprets that multiple systems may be restored.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teaching of Jain in view of Singhal to incorporate the teaching of Brewer because combining prior art elements (generating a disaster 


With regard to Claim 8, the method of Claim 8 performs the same steps as the method of Claim 1. Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Jain in view of Singhal in view of Brewer.   
Jain in view of Singhal in view of Brewer further teaches a nontransitory computer readable storage medium having stored thereon instructions (Jain: [0006] “computer readable storage medium having program code”) that when executed by a processor (Jain: [0006] “processing unit” and FIG. 2, Processor 204).

With regard to Claim 15, the cloud-based server of Claim 15 performs the same steps as the method of Claim 1. Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Jain in view of Singhal in view of Brewer. 
Jain in view of Singhal in view of Brewer further teaches a cloud-based server (Jain: FIG. 3, Computer System/Server (Host) 302, [0040]) of a cloud-based computing platform (Jain: FIG. 3, system 300) comprising: a processor (Jain: [0028] and FIG. 3, Processor 304); and a memory coupled to the processor and having stored thereon instructions (Jain: [0042], FIG. 3, Program modules 320 ) that when executed by the processor configure the cloud-based server to perform the disaster recovery steps.


With regard to Claim 2, Jain in view of Singhal in view of Brewer teaches the method of claim 1, further comprising calculating requirements for the plurality of selected workloads (Jain: [0021] including disaster recovery protocol initialization that includes assessing internal structure of the IT environment such as the quantity of virtual machines and how they are connected. How the virtual machines are connected is a requirement that is assessed at initialization). 
 
With regard to Claim 9, the method of Claim 9 performs the same steps as the method of Claim 2. Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Jain in view of Singhal in view of Brewer.  

With regard to Claim 16, the server of Claim 16 performs the same steps as the method of Claim 2. Claim 16 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 2 by the teachings of Jain in view of Singhal in view of Brewer.


With regard to Claim 6, Jain in view of Singhal in view of Brewer teaches the method of claim 1, further comprising providing a graphical user interface at the client machine for receiving a manual input for generating the steps of the declaration (Jain: [0038], [0043], FIG. 3 shows host 302 that can perform “the functions and/or methodologies  of embodiments of disaster recovery” and is connected with Display 350 and External Device(s) 340, keyboard and pointing device, that are connected to the host’s I/O interface 310).

With regard to Claim 13, the method of Claim 13 performs the same steps as the method of Claim 6. Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 6 by the teachings of Jain in view of Singhal in view of Brewer.  

With regard to Claim 7, Jain in view of Singhal in view of Brewer teaches the method of claim 1, wherein corresponding backups (Singhal: Figure 8, Col. 9, line 41 – Col. 10, line 32 recites a method in which a client requests multiple workload configurations in a file, “digest”, to be restored to different nodes in a cluster), which are stored at the cloud-based computing platform, for the servers (Singhal : FIG. 1 shows a clustered architecture for the prior art, and FIG. 2, 206 shows backups may be stored in the cloud, Col. 5, lines 42-44). 

With regard to Claim 14, the method of Claim 14 performs the same steps as the method of Claim 7. Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 7 by the teachings of Jain in view of Singhal in view of Brewer.

With regard to Claim 20, the server of Claim 20 performs the same steps as the methods of Claim 6 and 7. Claim 20 is therefore rejected using the same art and rationale set forth above .

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Singhal in view of Brewer as applied to claims 1, 8, and 15 respectively, and further in view of Martos et al. (U.S. Patent Application Publication No. US 2015/0347242 A1), hereinafter Martos.

With regard to Claim 5, Jain in view of Singhal in view of Brewer teaches the method of claim 1.
Jain in view of Singhal in view of Brewer does not explicitly teach, however Martos teaches method further comprising executing at least one of a pre- restore script including changing a domain name system of the servers, running tests to validate that the servers are healthy, running an operation to finalize a setup of the servers, one of updating or creating a work ticket in a ticketing system that can be used to inform a technician or user that manual intervention is required in restoring the servers, 
or a post-restore script including testing the servers to determine if restoration of the servers was successful ([0023] teaches a script used after a restore process that “may be used to test the operation of the restored backup to confirm it is operating properly.” FIG. 4, step 440, [0040] teaches an example in which a “script runs one or more tests specific to an application to determine if a feature or service is available for use” on a recovered virtual 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the teaching of Jain in view of Singhal in view of Brewer to incorporate the teaching of Martos because combining prior art elements (generating a disaster recovery plan for restoring operation of workloads associated with core operations and restoring the workloads, and verifying if the restoration was successful) according to known methods can be done for high availability systems with recovery time objectives by determining if the system is running after the restoration, (Martos, [0007]).
  

With regard to Claim 12, the method of Claim 12 performs the same steps as the method of Claim 5. Claim 12 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Jain in view of Singhal in view of Brewer in view of Martos.  

With regard to Claim 19, the server of Claim 19 performs the same steps as the method of Claim 5. Claim 19 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 5 by the teachings of Jain in view of Singhal in view of Brewer in view of Martos.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makin et al. (U.S. Patent No. US 9092248 B1) teaches computer-implemented method for restoring distributed applications within virtual data centers may include (1) receiving a request to restore a distributed application that includes at least one virtual machine to a virtual data center, (2) identifying a backup of the virtual machine stored within backup storage, (3) exposing the backup of the virtual machine stored within the backup storage to a hypervisor, (4) regenerating the virtual machine by accessing the backup of the virtual machine at the backup storage, (5) adding the virtual machine to the distributed application, and (6) 
Lu et al. (U.S. Patent Application Publication No. US 2009/0222498 A1) teaches  a system and method for data backup and recovery, in particular for backing up an entire server (i.e., system state and data) in substantially real-time. The invention provides high availability by failing a source server over to a target server if the source server fails, where the target server is reconfigured nearly identically to the source server. [0080] teaches embodiments of the invention may optionally utilize an image snapshot approach to allow users to select from a plurality of different backup snapshots (e.g., corresponding to different backup times) whenever a failover or recovery is triggered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408) 918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114